Citation Nr: 0121544	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972 and from July 1978 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated December 8, 2000, which vacated 
a September 1999 Board decision and remanded the case for 
further development.  The case arose from an April 1998 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Jackson, Mississippi.

The Board notes that the September 1999 decision of the Board 
reflects that the veteran was represented by the American 
Legion.  However, review of the claims file shows that, in 
June 2001, the veteran submitted a VA Form 21-22, appointing 
the Paralyzed Veteran's of America as her representative; 
thus revoking the power of attorney for the American Legion.


REMAND

As noted above, the Court in its December 2000 order vacated 
and remanded the issues on appeal.  It was specifically noted 
that additional action was required in light of a change in 
law.  

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

On remand, additional development should be undertaken, in 
accordance with the new provisions, to assist the appellant 
with her claims. 

In this regard, the Board notes that the original VA claims 
file was lost subsequent to September 1999 Board decision and 
that the present claims file has been rebuilt.  Upon review 
of the Certified List of documents relevant in the 
adjudication of the issues on appeal which was prepared by 
the Board, this new file does not include the appellant's 
service medical records, her initial claim, the appellant's 
notice of disagreement or her substantive appeal, rating 
decisions other than the one from which this appeal arises, 
numerous communications between the veteran and the RO, her 
PTSD questionnaire, the initial statement of the case, or the 
August 1999 informal hearing presentation.  

In cases such as this one where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation for VA to assist the 
claimant in the development of the case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); see 
Hayre v. West, 188 F.3d 1327, 1332 (1999) (inherent in the 
duty to assist is a requirement to notify the claimant if VA 
is unable to obtain pertinent service medical records 
specifically requested by the veteran so that he may know the 
basis for the denial of his claim, may independently attempt 
to obtain the records, may submit alternative evidence and/or 
timely appeal).

Accordingly, given the fact that the veteran's complete 
claims file was lost during the pendency of this appeal, 
while such file was in the custody of VA, it is appropriate 
that the RO make a more thorough attempt to locate as many of 
the missing documents and other pertinent records, as 
possible. While the veteran is not responsible for the 
missing claims file, her assistance in rebuilding the record 
is essential as well.  In an effort to most accurately 
reconstruct the claims file in preparation for appellate 
review, the RO should take all indicated efforts to procure 
copies of all pertinent records that may be in VA possession.

Additionally, the September 1999 Board decision notes that 
the veteran was in receipt of psychiatric treatment during 
her period of service.  VA outpatient treatment records 
obtained subsequent to the loss of the veteran's claims file 
show that she was treated at the mental hygiene clinic in 
July 1987 and reported a history of abuse and psychiatric 
treatment as a child.  Additionally, VA examination reports 
for mental disorders included diagnoses of major depressive 
disorder.  Accordingly, upon consideration of the veteran's 
lost claims file and the duty to assist obligations as 
defined by the Veterans Claims Assistance Act of 2000, the 
Board concludes that the veteran should be afforded a VA 
examination to obtain an opinion as to the likelihood that 
any current psychiatric disorder is attributable to the 
veteran's period of active duty.

The veteran is hereby advised that, while VA does have a duty 
to assist her in the development of her claim, this duty is 
not limitless.  Her cooperation in responding to requests for 
information and reporting for scheduled examinations is 
required.  As the Court has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the National 
Personnel Records Center or other 
appropriate repository of records to 
determine whether there are any copies of 
the veteran's service medical records.  
Any such records should be requested in 
order to replace those currently missing 
from the claims folder.

2.  The RO should ask the veteran as well 
as the service representatives who have 
assisted her in this appeal to submit 
copies of any records in their possession 
which may have been in the original 
claims folder when it was lost.  All 
records obtained should be added to the 
claims folder.  

3.  The RO should contact the veteran and 
afford her the opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to her claims of 
service connection for PTSD and major 
depressive disorder.  After securing any 
necessary authorization for the release 
of medical information, the RO should 
attempt to obtain copies of the treatment 
records identified by the veteran (not 
already of record).  All records obtained 
should be added to the claims folder. 

4.  Thereafter, the veteran should be 
scheduled for VA psychiatric examination 
to determine the nature of all 
psychiatric disorders that are currently 
present.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should be 
requested to diagnose all currently 
manifested psychiatric disorder(s), and 
if a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether there is a link between the PTSD 
symptomatology and the in-service 
stressors reported by the veteran.  If 
any other psychiatric diagnosis is found, 
the examiner should provide an opinion 
regarding the etiology and likely date of 
onset of such disability.  If he or she 
concludes that any psychiatric disorder 
preexisted the veteran's period of 
service, an opinion should be provided as 
to whether that disability was at least 
as likely as not aggravated in service.  
A complete rationale for all opinions 
expressed must be provided.  If any of 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented on 
by the examiner.

5.  The RO should then review the claims 
folder to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that 
it is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and readjudicate the issues of 
entitlement to service connection for 
PTSD and major depressive disorder.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may adversely affect his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




